UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 November 13, 2014 Commission File Number: 000-50492 LIVEREEL MEDIA CORPORATION (Translation of registrant's name into English) 130 Adelaide Street West, Suite 1010 Toronto, Ontario M5H3P5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. [X] Form 20-F[] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 6-K Items 1. Form 51-102F3 Material Change Report 2. Press Release regarding New Director - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LIVEREEL MEDIA CORPORATION Date:November 13, 2014 By: /s/ Henry Kneis Henry Kneis Cheif Financial Officer - 3 - LIVEREEL MEDIA CORPORATION FORM 51-102F3 MATERIAL CHANGE REPORT Item 1.REPORTING ISSUER LiveReel Media Corporation (the “Issuer”) 130 Adelaide Street West, Suite 1010 Toronto, Ontario M5H3P5 Item 2.DATE OF MATERIAL CHANGE November 13, 2014. Item 3.PRESS RELEASE A press release was issued by the Issuer on November 13, 2014 via a Canadian news wire service, a copy of which has been filed on SEDAR. Item 4.SUMMARY OF MATERIAL CHANGE The Issuer appoints Tom Astle a director of the Issuer. Item 5.FULL DESCRIPTION OF MATERIAL CHANGE The Issuer announced the appointment of Tom Astle who joins the board of directors following the resignation of Paul Sparkes. The Board currently consists of three directors, Henry Kneis, Michael Wekerle and Tom Astle. Item 6.RELIANCE ON SUBSECTION 7.1(2) OF NATIONAL INSTRUMENT 51-102 Not applicable. Item 7.OMITTED INFORMATION No information has been omitted from this material change report. Item 8. EXECUTIVE OFFICER The following senior officer of the Issuer is knowledgeable about the material change and the Report and may be contacted by the Commission as follows: Henry Kneis, Chief Financial Officer Telephone:(416) 649-5085 Facsimile (416) 649-5099 Item 9. DATE OF REPORT November 13, 2014. NOT FOR DISTRIBUTION TO UNITED STATES OF AMERICA WIRE SERVICES OR DISSEMINATION IN THE UNITED STATES OF AMERICA LIVEREEL ANNOUNCES NEW DIRECTOR TORONTO, ONTARIO, November 13, 2014 – LiveReel Media Corporation (OTC: LVRLF.PK) announced that Paul Sparkes has resigned as a director of the Corporation, and was replaced by Tom Astle. The Board of Directors now consists of Michael Wekerle, Henry Kneis and Tom Astle. Mr. Astle, is currently the Head of Investment Strategy at Difference Capital Financial Inc., a specialty finance company focused on creating shareholder value through strategic investment and advisory services in growth companies.Mr. Astle has over 20 years’ experience in equity research.Prior to joining Difference Capital, Mr. Astle was a top ranked equity analyst at firms such as Merrill Lynch and National Bank Financial.He also ran research departments at a number of different institutions, including Dundee Capital Markets.Mr. Astle holds both a CFA and P.Eng. designation. About LiveReel Established in 1997, LiveReel Media Corporation is an entertainment company engaged in the financing, development, licensing, production and distribution of feature films, television series, television movies and non-fiction programming. Contact: Henry Kneis, CFO (416) 649-5085
